Title: From James Madison to Peder Pedersen, 10 September 1803 (Abstract)
From: Madison, James
To: Pedersen, Peder


10 September 1803, Virginia. Has received his letters of 19 and 30 Aug. “The President proposes to be at the seat of Government about the 25th. of the current month; and I have the honor to inform you, that in pursuence to the explanation and request of Mr. Olsen previous to his departure, you will be recognized in the functions with which you are charged.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


